DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decant manager component in claims 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The decant manager component in Claim 10 will be interpreted as a functional software module stored in memory on a computing device and executed by a processor of the computing device as described in par. 0050 of applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the automated tote storage device is actually automated or not. The claim element being named an “automated tote storage device” implies that the storage device performs a function automatically, but the description in par. 0062 of applicant’s specification does not describe any automation, only that the it has an induction point and stores totes for later retrieval. This makes the scope of the claim indefinite. For examining purposes, the automated tote storage device is interpreted as a storage structure for storing totes for which inventory is updated automatically, as described in applicant’s specification. Claims 2-9 are rejected for depending on rejected Claim 1 and failing to cure the deficiencies.
Regarding Claim 6, the claim recites “wherein the decant manager component outputs a notification to at least one user device associated with a user on condition an item removed from the selected case remains unidentified after analysis of sensor data associated with the selected case.” The scope of the element sensor data associated with the selected case is unclear because the condition also requires that the item has been removed, which implies that the sensor data collected for analysis is collected by scanning the item after the item has been removed from the case, when scanning of the case would not be helpful in identifying the object. Therefor it is unclear whether the claim requires the analyzed sensor data being collected by 1) scanning the item after the item has been removed from the selected case or 2) scanning the item before the item is removed from the case. For examining purposes,  based on the description in par. 0039 of applicant’s specification, the claim limitation will be interpreted with scope 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diankov et al (US 20200223066).

Regarding Claim 1, Diankov teaches a system for customized item decanting from a plurality of cases for induction into an automated tote storage device (see at least Fig. 3), the system comprising: 
a set of robotic de-palletizing devices for removing a selected case comprising a set of items from a pallet at a de-palletizing station (see at least removing unit 308 including depalletizing unit in par. 0056 and group transport unit 307  in Fig. 3); 
a stationary robotic case opener device configured to open the selected case using a cutting implement attached to a portion of a member of the robotic case opener device associated with a conveyor device (see at least robotic package opening unit 310 cutting top portion/surface from a package to expose items therein in par. 0060 and Fig. 3, see also object transport unit 305 including a conveyor in par. 0053 and the object transport unit 305 depicted as a conveyor carrying objects to and from the package opening unit 310 in Fig. 3, the package opening unit 310 is thereby interpreted as associated with object transport unit 305. Note based on description in par. 0071, 0076 all of the task stations in Fig. 3 are interpreted as stationary, with the object transportation unit 305 transporting objects between task stations); 
a set of robotic picker devices configured to remove a selected item from the selected case on condition the selected case is in an open configuration on the conveyor device (see at least a set of robotic units including shelving unit 313 and picking unit 314 performing the picking task 342 by accessing and manipulating content items stored within boxes/packages in par. 0062 and Fig. 3, see also the item source locations 812 can be end portions of the cross-station transport units 808 in par. 0154, the cross-station transport units are disclosed to be conveyors in par. 0127 and because the boxes are disclosed to be opened at the package opening station before the picking station (see Fig. 3), they are interpreted to be in an open configuration on the conveyor belt). Note this instance of on condition and all others in the claims are  selected item from the selected case when the selected case is in an open configuration on the conveyor device, but is not limited to removing the selected item only if the case is in an open configuration on a conveyor device. 
a data storage device storing item data (see at least storage access system 404 including storage devices 204 in par. 0071 ), including a destination tote associated with the selected item, wherein the set of robotic picker devices places the selected item into the destination tote (see at least the picking task 342 including picking/removing items in bins and placing them in destination bins at item destination locations 814 in par. 0153-0154 and Fig. 8A and the storage access system storing grouping sequences of items in each outgoing container in par. 0160 interpreted as storing the destination container for each item); and 
a robotic tote transfer device configured to transfer the destination tote to an induction point of the automated tote storage device (see at least transporting the item-receiving bins from the item destination locations 814 to the rack feeding station 436 for placement on storage racks via other instances of the object transport unit in par. 0156 and “The object transport unit 305 may include a conveyor, a track, and/or a set of locomotive transfer units” in par. 0053, see also automatically updating the rack profile with the contents of the corresponding storage racks each time an object is placed on the racks in par. 0145, the racks are interpreted as automated tote storage devices)


Regarding Claim 2, Diankov teaches the system of claim 1 (see Claim 1 analysis), Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device see at least master controller in par. 0169 and the master controller including a set of computing devices in par. 0072), wherein the decant manager component analyzes scan data generated by a set of sensor devices to identify contents of the selected case (see at least obtaining the current item poses within the bins via 2D/3D sensors and recognizing items based on the sensor data in par. 0169 interpreted as identifying contents of the selected case based on analyzing scan data).

Regarding Claim 4, Diankov teaches the system of claim 1 (see Claim 1 analysis), Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least master controller in par. 0169 and the master controller including a set of computing devices in par. 0072), wherein the decant manager component analyzes scan data generated by a set of sensor devices to identify contents of a selected tote (see at least obtaining the current item poses within the bins via 2D/3D sensors and recognizing items based on the sensor data in par. 0169 interpreted as identifying contents of the selected case based on analyzing  scan data). Note the claim does not limit the tote to being the destination tote so scanning of the bin at the item source location and recognizing items within falls within the scope of the claim. 

Regarding Claim 7,Diankov teaches the system of claim 1 (see Claim 1 analysis). Diankov further teaches: 
a decant manager component, implemented on at least one processor of a computing device (see at least storage access system 404 including storage devices 204 in par. 0071), wherein the decant manager component updates a tote inventory associated with a selected tote on condition an item is placed inside the selected tote (see at least increasing the item count for the bins at the item destination location s814 in par. 0170).

Regarding Claim 8  Diankov teaches the system of claim 1 (see Claim 1 analysis) further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least master controller in par. 0146 and the master controller including a set of computing devices in par. 0072), wherein the decant manager component updates an inventory associated with the tote storage device to include contents of a selected tote on condition the selected tote is successfully inducted into the tote storage device (see at least after updating the rack profile with the contents of an object each time an object is placed on the racks in par. 0145, see also item-receiving bins transported to the rack feeding station for placement on storage racks in par. 0156).

Regarding Claim 9 Diankov teaches the system of claim 1 (see Claim 1 analysis). Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least storage access system 404 including storage devices 204 in par. 0071) , wherein the decant manager component updates a selected tote compartment inventory to include a selected item on condition the selected item is added to the selected tote compartment by at least one robotic picker device (see at least increasing the item count for the bins at the item destination locations 814 in par. 0170). Note no limitation has been placed on the number of compartments of a tote, so a bin with one compartment falls within the scope of the claim. 
Regarding Claim 18,  Diankov teaches A set of robotic decanting devices for decanting items from a set of cases (see at least Fig. 3), the set of robotic decanting devices comprising: 
a conveyor device moves the set of cases along at least one conveyor belt during a decanting process (see at least object transport unit 305 including a conveyor in par. 0053 and in Fig. 3); 
a stationary robotic case opener device opens a selected case in the set of cases using a cutting implement attached to a portion of a member of the robotic case opener device (see at least robotic package opening unit 310 cutting top portion/surface from a package to expose items therein in par. 0060 and Fig. 3, see also object transport unit 305 including a conveyor in par. 0053 and the object transport unit 305 depicted as a conveyor carrying objects to and from the package opening unit 310 in Fig. 3, the package opening unit 310 is thereby interpreted as associated with object transport unit 305. Note based on description in par. 0071, 0076 all of the task stations in Fig. 3 are ;
a set of sensor devices generates sensor data associated with each item removed from the selected case on the conveyor device (see at least “The master controller 408 and/or the management system 402 can recognize the items based on the sensor data” in par. 0169); 
a robotic picker device removes a selected item from the selected case on condition the selected case in an open configuration (see at least a set of robotic units including shelving unit 313 and picking unit 314 performing the picking task 342 by accessing and manipulating content items stored within boxes/packages in par. 0062 and Fig. 3, see also the item source locations 812 can be end portions of the cross-station transport units 808 in par. 0154, the cross-station transport units are disclosed to be conveyors in par. 0127 and because the boxes are disclosed to be opened at the package opening station before the picking station (see Fig. 3), they are interpreted to be in an open configuration on the conveyor belt); and 
the robotic picker device places the selected item into a selected compartment of a destination tote identified based on an analysis of the sensor data (see at least the picking task 342 including picking/removing items in bins and placing them in destination bins at item destination locations 814 in par. 0153-0154 and Fig. 8A and the storage access system storing grouping sequences of items in each outgoing container in par. 0160). Note there is no limitation on the number of compartments in a tote (not limited to a set) so the bins of Diankov are interpreted as totes with one compartment, which falls within the scope of the claim.
Regarding Claim 19, Diankov teaches the set of robotic decanting devices of claim 18 (see Claim 18 analysis). Diankov further teaches further comprising: 
a set of robotic de-palletizing devices removes the selected case comprising the set of items from a pallet at a de-palletizing station (see at least removing unit 308 including depalletizing unit in par. 0056 and group transport unit 307 in Fig. 3)

Regarding Claim 20, Diankov teaches the set of robotic decanting devices of claim 18 (see claim 18 analysis), further comprising: 
a robotic tote transfer device transfers the destination tote to an induction point of an automated tote storage device (see at least transporting the item-receiving bins from the item destination locations 814 to the rack feeding station 436 for placement on storage racks via other instances of the object transport unit in par. 0156 and “The object transport unit 305 may include a conveyor, a track, and/or a set of locomotive transfer units” in par. 0053, see also automatically updating the rack profile with the contents of the corresponding storage racks each time an object is placed on the racks in par. 0145, the racks are interpreted as automated tote storage devices)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov as modified by Diankov et al (US 10456915; hereinafter referred to as ‘915).
Regarding Claim 3, Diankov teaches the system of claim 1 (see Claim 1 analysis), Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least master controller in par. 0169 and the master controller including a set of computing devices in par. 0072),
Diankov fails to teach identifying an item after the robot has removed it, but ‘915 does teach, wherein the decant manager component analyzes scan data generated by a set of sensor devices to identify an item removed from the selected case (see at least when the confidence measure is low the robot picks up the object and presents it to a scanners to capture object identifiers to more accurately identify the object in col. 14 lines 19-57)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for removing an item from selected case taught by Diankov to incorporate the teachings of ‘915 wherein the object is grasped from a bin and then brought within the field of scanners to be scanned and identified. The motivation to incorporate the teachings of ‘915 would be to improve efficiency and speed of the task (see col. 26 lines 55-60).

Regarding Claim 6, Diankov teaches the system of claim 1 (see Claim 1 analysis). Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least master controller in par. 0169 and the master controller including a set of computing devices in par. 0072), 
	Diankov appears to not explicitly teach the following, but ‘915 does teach, wherein the decant manager component outputs a notification to at least one user device associated with a user on condition an item removed from the selected case remains unidentified after analysis of sensor data associated with the selected case (see at least implementing remedial actions when scanning for the object identifier fails, one of the remedial actions being generate an error status/message for notifying an operator in col. 26 lines 34-45 and Fig. 5A, see also input-output devices 208 for communicating information to the human operator in col. 7 lines 11-24)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for removing an item from selected case taught by Diankov to incorporate the teachings of ‘915 wherein the object is grasped from a bin and then brought within the field of scanners to be scanned and identified, and an operator is notified on an input-output device if the object identification fails. The motivation to incorporate the teachings of ‘915 would be to enable intervention by a human operator in executing a task (see col. 7 lines 11-24) which helps improve speed and efficiency of the task (see col. 26 lines 55-60)


Claim 5, 10-11, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov as modified by Tuominen et al (US 20130177378).
Regarding Claim 5,  Diankov teaches the system of claim 1 (see Claim 1 analysis). Diankov further teaches further comprising: 
a decant manager component, implemented on at least one processor of a computing device (see at least master controller in par. 0169 and the master controller including a set of computing devices in par. 0072), and Diankov teaches transporting a tote for induction into the automated tote storage device (see Claim 1 analysis).
Diankov fail to explicitly teach the following, but Tuominen does teach wherein the decant manager component analyzes scan data generated by a set of sensor devices to determine when a selected tote is full and ready for transportation to storage (see at least degree of filling of the container measured by imaging devices or scanners in par. 0056 and see also when the container 10 is sufficiently full the container is fed onto cart 51 to transport it for stowing in an airplane (see par. 0059 and Figs. 11-15)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Diankov to incorporate the teachings of Tuominen wherein the  scanner scans to see if a container the robot is filling is full and transfers the container to a transport cart once full. The motivation to incorporate the teachings of Tuominen would be to increase the degree of filling that can be achieved (see par.0060)
Regarding Claim 10, Diankov teaches A computer-implemented method for customizing decanting of items into a tote storage device, the computer-implemented method comprising: 
scanning, by a set of sensor devices (see at least each robotic system having sensors 216 in par. 0047 and processing target objects with machine vision in par. 0047-0048 including imaging devices for and Fig. 2), a selected case removed from a pallet via a set of robotic de-palletizing devices (see at least identifying target objects with imaging devices in par. 036 and removing unit 308 including depalletizing unit in par. 0056 and group transport unit 307  in Fig. 3), the selected case comprising a set of items from the pallet at a de-palletizing station (see at least boxes and packages that are depalletized containing items in par. 0060); 
analyzing, by a decant manager component, sensor data generated by the set of sensor devices with inventory data to identify the set of items (see at least master data 252 in par. 0042 interpreted as inventory data, and identifying incoming objects by comparing sensor output data with master data in par. 0089); 
opening, by a cutting implement attached to a portion of a member of a robotic case opener device, the selected case (see at least robotic package opening unit 310 cutting top portion/surface from a package to expose items therein in par. 0060 and Fig. 3); 
removing, by a robotic picker device, a selected item from the selected case on condition the selected case is in an open configuration on a conveyor device (see at least a set of robotic units including shelving unit 313 and picking unit 314 performing the picking task 342 by accessing and manipulating content items stored within boxes/packages in par. 0062 and Fig. 3, see also the item source locations 812 can be end portions of the cross-station transport units 808 in par. 0154, the cross-station transport units are disclosed to be conveyors in par. 0127 and because the objects are ; 
identifying a destination tote in a set of totes for the selection item based on item data associated with the selected item (see at least the picking task 342 including picking/removing items in bins and placing them in destination bins at item destination locations 814 in par. 0153-0154 and Fig. 8A and the storage access system storing grouping sequences of items in each outgoing container in par. 0160 interpreted as storing the destination container for each item); and 
transferring, by a robotic tote transfer device, the destination tote to an induction point of the tote storage device (see at least transporting the item-receiving bins from the item destination locations 814 to the rack feeding station 436 for placement on storage racks via other instances of the object transport unit in par. 0156 and “The object transport unit 305 may include a conveyor, a track, and/or a set of locomotive transfer units” in par. 0053, see also automatically updating the rack profile with the contents of the corresponding storage racks each time an object is placed on the racks in par. 0145, the racks are interpreted as automated tote storage devices)
Diankov doesn’t appear to teach the condition of the tote reaching full status, but Tuominen does teach:
transferring the destination tote to an induction point of the tote storage device on condition the destination tote has reached a full tote status (see at least degree of filling of the container measured by imaging devices or scanners in par. 0056 and see also when the container 10 is sufficiently full the container is fed onto cart 51 to transport it for stowing in an airplane (see par. 0059 and Figs. 11-15)


Regarding Claim 11, Diankov as modified by Tuominen teaches the computer-implemented method of claim 10 (see Claim 10 analysis). Diankov further teaches further comprising: 
updating an inventory associated with the destination tote to include the selected item (see at least after updating the rack profile with the contents of the corresponding storage racks each time an object is placed on the racks in par. 0145, see also item-receiving bins transported to the rack feeding station for placement on storage racks in par. 0156)

Regarding Claim 13,  Diankov teaches the computer-implemented method of claim 10 (see Claim 10 analysis), Diankov further teaches further comprising: 
updating a tote compartment inventory associated with the destination tote to include the selected item (see at least updating the profiles for the bins by increasing the item count for the bins at the item destination locations 814 in par. 0170). Note there is no limitation on the number of compartments in a tote (not limited to a set) so the bins 

Regarding Claim 14, Diankov as modified by Tuominen teaches the computer-implemented method of claim 10 (see Claim 10 analysis). Diankov further teaches further comprising:
 updating an inventory of the tote storage device to include a contents of the destination tote on condition the destination tote is successfully inducted into the tote storage device (see at least after updating the rack profile with the contents of an object each time an object is placed on the racks in par. 0145, see also item-receiving bins transported to the rack feeding station for placement on storage racks in par. 0156)

Regarding Claim 16,  Diankov as modified by Tuominen teaches the computer-implemented method of claim 10 (see Claim 10 analysis). Diankov further teaches further comprising: 
analyzing the sensor data with the item data to identify each item inside the selected case (see at least “The master controller 408 and/or the management system 402 can recognize the items based on the sensor data” in par. 0169 and comparing the sensor data with master data to identify objects in par. 0089).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov in view of Tuominen and Grinnell et al (US 20160101940).

Regarding Claim 12, Diankov as modified by Tuominen teaches the computer-implemented method of claim 10 (see Claim 10 analysis). Diankov further teaches, 
placing, via the robotic picker device, the selected item into the destination tote (see at least the picking task 342 including picking/removing items in bins and placing them in destination bins at item destination locations 814 in par. 0153-0154)
Diankov and Tuominen do not appear to explicitly teach the following, but Grinnell does teach:
wherein the destination tote is a segmented tote (see at least containers 360, 361 with cells 350 in par. 0048 and Fig. 3A-3C ) and further comprising: 
identifying a compartment within a set of compartments associated with the destination tote associated with the selected item and placing the selected item into the identified compartment of the destination tote (see at least management system assigning each cell an item to be picked and placed in the cell for the item’s order in par. 0048).
Given that Diankov already teaches a method for a robotic picker device placing selected items into a destination tote, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Diankov as modified by Tuominen to incorporate the teachings of Grinnell wherein the containers have dividers forming cells and each picked item is assigned a cell and placed within the cell. The motivation to incorporate the teachings of Grinnell would be to enable collection of multiple orders in one common tote (see par. 0048) which improves efficiency.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diankov in view of Tuominen and ‘915.

Regarding Claim 15, Diankov as modified by Tuominen teaches the computer-implemented method of claim 10 (see Claim 10 analysis), further comprising: 
Diankov and Tuominen do not appear to teach the following, but ‘915 does teach:
outputting an alert to a user interface device on condition the selected item remains unidentified or the destination tote is unidentified based on the item data and the sensor data (see at least implementing remedial actions when scanning for the object identifier fails, one of the remedial actions being generate an error status/message for notifying an operator in col. 26 lines 34-45 and Fig. 5A, see also input-output devices 208 for communicating information to the human operator in col. 7 lines 11-24)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for removing an item from selected case taught by Diankov to incorporate the teachings of ‘915 wherein the object is grasped from a bin and then brought within the field of scanners to be scanned and identified, and notifying an operator at an input-output device when the object identification fails. The motivation to incorporate the teachings of ‘915 would be to enable intervention by a human operator in executing a task (see col. 7 lines 11-24) which helps improve speed and efficiency of the task (see col. 26 lines 55-60).
Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art comes from Diankov, Tuominen, and Grinnell but the references fail alone or in combination to teach to confirm an identification of each item placed into each compartment of the destination tote for inventory update in combination with all of the other limitations in the claim.  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chirnomas et al (US 20200062505) discloses an automatic retail selling device comprising multiple robot arms that depalletize, open, and pick items from boxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664